 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION

11   UNITED STATES OF AMERICA,                         )   CASE NO. 4:18-cv-05147-HSG
                                                       )
12           Plaintiff,                                )
                                                       )   ORDER GRANTING ADMINISTRATIVE
13      v.                                             )   MOTION TO STAY THIS MATTER AND
                                                       )   CONTINUE THE SETTLEMENT CONFERENCE
14   DARYL E. STEMM, et al.,                           )
                                                       )
15           Defendants.                               )
                                                       )
16

17           On January 9, 2019, in light of the lapse of federal appropriations to the Department of Justice,
18 the United States moved this Court for an order staying this matter. Good cause appearing, United

19 States’ motion is hereby GRANTED. This matter is stayed until a date after the shutdown of the federal

20 government has ended and relevant appropriations to the Department of Justice have been restored. The

21 parties shall and are hereby ORDERED to confer once appropriations have been restored regarding a

22 new date for the settlement conference, and to submit to the Court via stipulation the earliest post-

23 shutdown date that is amenable to both parties.

24           IT IS SO ORDERED.
25 DATED: January 15, 2019                                 _____________________________
                                                           HAYWOOD S. GILLIAM, JR.
26                                                         United States District Judge
27

28
